Citation Nr: 1421098	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  03-08 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 1995, for a compensable evaluation for service-connected psychiatric disorder.

2.  Entitlement to compensation under 38 U.S.C. 1151 for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) from a July 2001 rating decision of the New York, New York, Regional Office (RO) of the
Department of Veterans Affairs (VA), which in part granted service connection for a "nervous condition" and assigned an initial noncompensable rating from August 19, 1970, and a 50 percent rating assigned from September 12, 1997.  The Veteran filed a notice of disagreement with the 50 percent rating assigned by the RO. Thereafter, a February 2003 rating granted a 70 percent rating for the psychiatric
disorder (now classified as schizoaffective disorder bipolar disorder) and granted an effective date of January 22 1997, for the 70 percent rating.  

In November 2011, the Board granted an effective date of March 21, 1995 for a compensable rating, in the amount of 70 percent disabling for a psychiatric disorder.   In that decision, the Board noted that the February 2003 rating decision observed that the Veteran had sought a 70 percent rating per his notice of disagreement (it actually requested a 60 percent rating) and thus determined that the 70 percent rating constituted a full grant of the benefit sought on appeal.  The Veteran did not disagree with this determination and the Board found that the issue of whether a rating in excess of 70 percent was warranted, was no longer for consideration.  See Grantham v. Brown, 114 F 3d 1156 (Fed Cir 1997) (where an appealed claim for service connection is granted during the pendency of the appeal a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In August 2013, the RO denied the Veteran's claim for compensation under 38 U.S.C. 1151 for right ear hearing loss.  In September 2013, the Veteran filed a notice of disagreement with this decision. 

In an October 2013 Memorandum Decision, the Court affirmed in part and vacated in part, the Board's February 2011 decision and remanded the issue of an earlier effective date for a compensable evaluation for service-connected psychiatric disorder for readjudication in compliance with directives specified in the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the Court's October 2013 memorandum decision, it was held that the Board, in its February 2011 decision, failed to explain why it did not seek a retrospective medical opinion to ascertain the severity of his psychiatric disability between 1970 and 1995, especially in light of the Board's notation that the record was devoid of any significant psychiatric findings the majority of that time.  The Court found that the facts of the Veteran's case were similar circumstances to the facts in Chotta v. Peake, 22 Vet.App. 80 (2008) (the duty to assist may include obtaining a retrospective medical opinion if a disability rating cannot be awarded based on the available evidence).   As such the matter was remanded to the Board for further evaluation. 

Based on the foregoing, the Board finds that a remand for further development is warranted.  In order to determine whether the evidence relating to the period 1970 to 1995 supported a compensable psychiatric disability evaluation, a retroactive VA examination should be obtained.  In this regard, the Board notes that VA has a duty to assist the Veteran which includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim." 38 U.S.C. § 5103A (d)(1); see 38 C.F.R. § 3.159(c) (2013) (VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim).

Next, in August 2013, the RO denied the Veteran's claim for compensation under 38 U.S.C. 1151 for right ear hearing loss.  In September 2013, the Veteran filed a notice of disagreement with this decision.  As yet a statement of the case has not been issued with respect to this claim.  A remand is therefore warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case regarding the claim for compensation under 38 U.S.C. 1151 for right ear hearing loss, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Secure a VA retrospective medical opinion from an appropriate clinician. The purpose of this opinion is to determine whether it is at least as likely as not that the Veteran's service-connected psychiatric disability was of sufficient severity to warrant a compensable evaluation for the period prior to March 21, 1995.  The claims folder must be available for review.

The examiner should provide a complete rationale for any opinion expressed.  

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



